Citation Nr: 9924441	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1997 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for a 
disability rating in excess of 30 percent for PTSD.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks with constricted and/or labile affect, anxious and/or 
depressed mood, moderate to severe depression, as well as 
irritability and some difficulty with tasks requiring 
concentration.  The veteran does not experience reduced 
reliability and productivity beyond an occasional decrease in 
efficiency with intermittent periods of inability to perform.


CONCLUSION OF LAW

An increased rating for PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences increased 
symptomatology due to his PTSD that in turn warrants an 
increased disability rating.  Specifically, he has reported 
problems with increased insomnia due to nightmares and night 
sweats, trouble being around other people, problems with 
concentration, nervousness around crowds, hypervigilance, 
irritability, and flashbacks.  It is also requested that the 
veteran be afforded the benefit of the doubt.

The Facts

The veteran first appeared for a VA psychiatric examination 
in July 1993.  At this examination, the veteran complained of 
headaches that caused him to become irritable and anxious as 
well as depressed.  He also reported having recurring 
memories about the Republic of Vietnam several times a week, 
nightmares at least once a month, and flashbacks once a week.  
He also reported feelings of guilt.  However, the veteran 
denied having suicidal thoughts.  The examiner also reported 
that the veteran became distressed when he thought about his 
war experience.  Moreover, the veteran had avoidance-type 
symptoms (include avoiding thoughts and activities concerning 
the war), arousal-type symptoms (including poor sleep and 
irritability), decreased interest in significant events, and 
a constricted affect.  The examiner also reported that the 
veteran had trouble concentrating and had hypervigilance.  
The veteran reported that his palms would sweat when he 
thought about the war.  Additionally, his mood was anxious.  
However, it was noted that the veteran was alert and 
articulate.  He was oriented in all three spheres, had a good 
fund of general information, experienced neither 
hallucinations nor delusions, had intact arithmetic 
abilities, had abstract thinking, had an intact recent and 
remote memory, and intact judgment.

At the veteran's Mach 1997 VA examination, he reported that 
he was not then receiving treatment for PTSD.  However, he 
also reported that since his last compensation and pension 
evaluation his PTSD symptoms had increased.  He indicated 
that he was employed as a truck driver, had been married for 
approximately 25 years, and had one 25-year old son.  He also 
reported that he had two granddaughters.  The veteran 
complained of nightmares and flashbacks.  (Specifically, over 
the previous year he had had periods while he was driving 
where he heard and saw everything that happened during an 
attack he participated in while in the Republic of Vietnam, 
including hearing the voices of the soldiers with whom he 
served.)  He also reported that he experienced increased 
guilt associated with surviving the attack.  He indicated 
that he had been unable to sleep at night because dreaming 
about the attack caused him to awake in a sweat  He reported 
physiological symptoms of anxiety, including sweaty palms, 
increased heart rate, and psychomotor agitation.  The veteran 
reported difficulty concentrating.  Specifically, he noted 
that approximately one week earlier he pulled his truck out 
in front of another car and almost had an accident because of 
his lack of concentration.  He denied being easily startled 
or being hypervigilant.  However, he reported that he avoided 
movies or news stories that reminded him of the Republic of 
Vietnam.  He reported that his wife had told him that he was 
more distant.  The veteran also reported that he participated 
in recreational activities much less frequently than he did 
previously.

He arrived on time for the VA examination and was accompanied 
by his wife and one of his granddaughters.  He was neatly 
groomed and had good hygiene.  His affect was mildly 
constricted and he appeared somewhat anxious.  (However, as 
the evaluation progressed, he became less nervous and was 
able to cooperate fully with the evaluation procedures.)  
Thought processes appeared grossly intact although he did 
have some difficulty with tasks requiring concentration, 
including performing serial three's as well as spelling the 
word "world" backwards.  In addition, when discussing his 
Vietnam War experiences, he became tearful on several 
occasions.  He denied suicidal ideation, although he reported 
that at times he had felt like life was not worth living due 
to his headaches and his PTSD symptoms.  He also denied 
homicidal ideation.  He was fully oriented.  Moreover, while 
the veteran reported flashback-like episodes accompanied by 
hearing voices and seeing images from the Republic of 
Vietnam, no evidence of auditory/visual hallucinations was 
noted.  The veteran also denied having auditory/visual 
hallucinations.  There was no evidence of delusional thought 
processes.  Memory and abstraction abilities appeared grossly 
intact.  Speech was relevant and coherent.  The examiner also 
reported that the veteran reported that his sleep had been 
extremely poor due to nightmares.  Psychological testing 
revealed results suggestive of moderate to severe depression.  
Specifically, the examiner reported that the veteran had 
endorsed items reflecting feelings of sadness and 
discouragement about the future, inability to enjoy things 
the way he used to, feelings of guilt and punishment, vague 
suicidal ideation, irritability, as well as neuro-vegetative 
symptoms (including poor sleep, decreased appetite, decreased 
energy level and decreased libido).  His Global Assessment of 
Functioning (GAF) score was 60 - moderate symptoms.  The 
examiner also opined that the veteran's adverse 
symptomatology had been increasing over the previous year so 
that it was interfering with his ability to perform his 
current occupation. 

VA treatment records, dated from April 1997 to June 1997, 
were also obtained by the RO.  Tellingly, an April 1997 
treatment record included an initial evaluation of the 
veteran on his referral to a VA medical center (VAMC) 
psychiatric clinic.  Specifically, this treatment record 
shows that the veteran had been married for over twenty-seven 
years and had one son with whom he worked in the trucking 
business.  It was also reported that the veteran had a good 
relationship with both parents and saw them quite frequently.  
It was noted that the veteran was the oldest of three 
children and his family relationships were excellent.  The 
veteran reported that he was self-employed and had been a 
truck driver for approximately 25 years.  He complained of 
survivor's guilt.  He also reported that his PTSD had become 
worse over the previous year due to his research into his 
Vietnam experiences in order to establish his various claims.

The examiner opined that psychological testing revealed 
results indicative of mild depression.  The examiner also 
opined that the veteran suffered from chronic, severe PTSD 
that had been aggravated by the research he had conducted for 
his claim.  The examiner reported that the veteran's PTSD 
symptoms included arousal, avoidance of reminders of Vietnam, 
a dislike of crowds and social situations, never feeling 
rested because nightmares of his war experiences that caused 
him to wake up screaming and sweating.

In addition, the May 1997 treatment record revealed the 
veteran's complaints and/or treatment for insomnia.  
Specifically, he reported that he awoke two to three times a 
night and had difficulty going back to sleep because of 
racing thoughts connected with intrusive memories about 
combat.  He also reported that approximately two or three 
nights a week he awoke with "night terrors" and sweating 
profusely.  They also show his complaints and/or treatment 
for depression.  On examination, the examiner noted a 
depressed mood and labile affect.  It was also reported that 
the veteran had feelings of hopelessness (was tearful during 
the interview), was quite irritable, and reported that he had 
not been able to enjoy anything for the last year.  The 
veteran also reported having a poor appetite and a general 
loss of interest.  Moreover, he reported having death wishes, 
yet he denied any concrete suicidal ideas.  He also 
complained of intrusive thoughts.  The diagnoses were PTSD 
and co-morbid depression.

June 1997 treatment records show that the veteran had 
improved because of his medication - Luvox.  Specifically, 
the veteran reported that he was less depressed, was sleeping 
through the night, and was less anxious.  Additionally, the 
veteran reported that work was good.  He continued to work 
with his son, and his relationship with his wife was good.  
On examination, his mood and affect had improved.  However, 
the veteran still reported that his appetite had not 
improved; he experienced intrusive thoughts about the 
Republic of Vietnam, and tried to avoid reminders of the war.

The veteran and his wife gave testimony at a personal hearing 
at the RO in October 1997.  The veteran reported that his 
adverse symptomatology included insomnia, guilt, flashbacks, 
irritability, and being uncomfortable around people.  He 
reported that, in the previous year his insomnia had gotten 
much worse so that, even with medication, he only slept 
approximately three to four hours a night.  He also reported 
that he awoke at night in a cold sweat.  Moreover, the 
veteran reported that his problems sleeping caused him to 
have to hire his son to work with him in his truck driving 
business because he needed help driving.  He needed this help 
because he was either too tired or too distracted by thoughts 
of the war to concentrate on his driving.  The veteran 
reported that he had been a self-employed cross country truck 
driver since his separation from military service.  He 
indicated that he was on call seven days a week, and this was 
the first time that he had needed help.  Additionally, he 
testified that he was never off work for more than one or two 
days a week.  While working, because of his medication, he 
drove in five-hour blocks before letting his son take over 
for five hours.  In addition, he reported that the medication 
he took to help his PTSD caused headaches.  The veteran also 
reported that he saw a physician once a month for treatment.  
He also reported that he was recently told that he should 
attend group therapy.  However, he had not as yet begun those 
sessions.  In addition, the veteran reported that he had no 
social life.  The veteran said that he had been married for 
twenty-seven years.  Moreover, he reported that the research 
he had done in furtherance of his claim had caused his PTSD 
symptoms to worsen.

The veteran's wife testified that she had noticed that the 
veteran, over the previous year, had become increasingly more 
irritable, moody, and less willing to go out because it would 
entail being around people.  She indicated that the veteran 
had a good relationship with his son.  However, during 
approximately the last year he had pulled away from his wife 
and this had had a negative impact on their relationship. 

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

(The Board notes that, because the veteran's claim for an 
increased rating for PTSD was filed after the schedular 
criteria by which psychiatric disability is rated changed 
(See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 
7, 1996)) adjudication of the claim for an increase does not 
include consideration of both the old and new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).) 

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  And, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  61 Fed. Reg. 52701, 
52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998)).

Initially, the Board finds that the criteria for an increased 
50 percent rating for PTSD are not generally characteristics 
of the veteran's disability.  The severity of his PTSD had 
been characterized by VA medical personal as "severe."  
Additionally, his symptoms had also been reported to have 
increased in severity to the point that his ability to 
perform his current occupation was impaired.  Moreover, VA 
examiners have observed that the veteran has had problems 
with a constricted and/or labile affect, anxious and/or 
depressed mood, moderate to severe depression, irritability, 
and some difficulty with tasks requiring concentration.  
However, the record on appeal does not contain medical 
evidence that his adverse symptomatology has caused him to 
experience a reduction in reliability and productivity as 
contemplated by the rating criteria for a 50 percent rating.

Specifically, the Board notes that the veteran claimed to 
have problems sleeping which led to his never feeling rested.  
He also reported that the PTSD symptomatology had interfered 
with his business by requiring him to hire his son to help 
out.  However, the veteran also testified that his trucking 
business kept him working on an average of five to six days a 
week.  Accordingly, given his regular work schedule, it does 
not appear that PTSD adversely affects his occupational 
functioning except on an occasional or intermittent basis.  
VA medical personnel have described the veteran as irritable.  
Additionally, the veteran reported that he had had a death 
wish and/or feelings that life was not worth living.  
However, neither the veteran or VA medical personnel have 
reported that he had homicidal or suicidal impulses.  
Accordingly, the foregoing impulses are not only 
controllable, but also controlled, and therefore do not 
appear to adversely affect his occupational functioning 
except perhaps on an occasional or intermittent basis.  
Similarly, while the March 1997 VA examiner reported that the 
veteran had some difficulty with tasks requiring 
concentration, he also reported that the veteran's memory was 
grossly intact.  Similar findings are found throughout the 
record on appeal.  The record on appeal also shows that the 
veteran has been married for over 27 years, has at least fair 
relationships with his wife, adult son, and parents.  It also 
shows that he has kept his own trucking business afloat since 
his separation from military service over 20 years earlier.  
Moreover, the veteran reported that his PTSD, except for 
causing him to limit his driving to five-hour blocks, had not 
caused him any other industrial impairment - such as lost 
time from work, a reduction in the quality of his work, 
and/or lost business. 

Both the veteran and his wife have described his symptoms as 
becoming increasingly more severe and one VA treatment record 
shows that the veteran's PTSD was characterized as "severe."  
Specifically, the veteran has described significant problems 
with insomnia, guilt, flashbacks, irritability, being 
uncomfortable around people and the like.  However, clinical 
evidence of record has only shown a constricted and/or labile 
affect, anxious and/or depressed mood, moderate to severe 
depression, irritability and some difficulty with tasks 
requiring concentration.  The clinical evidence of record 
does not  show that he has had problems with stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, or disturbance of motivation.  Moreover, the Board 
notes that, while a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, the 
veteran's and his wife's testimony as to the severity of PTSD 
is not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Therefore, for the 
reasons noted above, the Board finds that the record does not 
support a conclusion that a greater disability rating is 
warranted.

While the veteran no doubt has some difficulty in 
establishing and maintaining effective work and social 
relationships, such difficulties do not rise to the level 
contemplated by the criteria for a 50 percent rating.  His 
difficulties, while bothersome, do not appear from the record 
to cause more than an occasional decrease in efficiency or 
intermittent periods of inability to perform tasks.  This is 
particularly so given the veteran's ability to interact with 
family and to perform daily activities, including work, 
albeit on limited shifts.

Given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for 
a 30 percent rating.  Therefore, the preponderance of the 
evidence is against the claim for a higher rating for the 
veteran's service-connected psychiatric disability.


ORDER

An increased rating for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

